COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 IN THE MATTER                                                      No. 08-19-00049-CV
                                                  §
 OF J.Z.,                                                              Appeal from the
                                                  §
 A JUVENILE.                                                          65th District Court
                                                  §
                                                                  of El Paso County, Texas
                                                  §
                                                                       (TC# 1601161)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes

no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF AUGUST, 2019.


                                              GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.